As filed with the Securities and Exchange Commission on October 21, 2013 Registration No. 333-14915 Registration No. 333-50089 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 POST-EFFECTIVE AMENDMENT TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GILMAN CIOCIA, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-2587324 (I.R.S. Employer Identification No.) 11 Raymond Avenue, Poughkeepsie, New York (Address of principal executive offices) (Zip Code) John DeLillo Stock Option Plan Steven Gilbert Stock Option Plan the Abraham Dorfman Plan Serafino Maiorano Plan Dominick Ciocia Plan Gerald Hoenings Plan John Brower Plan Lee Povinelli Plan Lewis Pasquin Plan George Dagher Plan Steven Gilbert Plan Marc Cohen Plan Greg Ferone Plan Dominick Riolo Plan Walter Shair Plan Abraham Dorfman Plan Jeff Altman Plan Vernon Lemmon Plan Steve Hand Plan 997 Common Stock and Incentive and Non-Qualified Stock Option Plan of Gilman & Ciocia, Inc (Full title of the plan) Mark D. Klein Chief Executive Officer and Executive Co-Chairman National Holdings Corporation 410 Park Avenue, 14 th Floor
